PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Wieczorek, Romeo
Application No. 17/025,652
Filed: 18 Sep 2020
For: DETECTION SYSTEM AND A VEHICLE THEREWITH
:
:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.55(f), filed November 12, 2021, to accept a certified copy of a foreign application.

It is noted that the present request is not signed by an attorney or agent of record.  However, in accordance with 37 CFR 1.34(a), the signature of Joseph M. Sauer appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she is acting on.

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The Office acknowledges receipt of the certified copy of German Patent Application NO. DE 10 2019 125 429.9 on November 12, 2021.  As such, all of above listed requirements have been fulfilled.

It is noted that the Notice of Allowability, mailed November 26, 2021, does not acknowledge receipt of the certified copy of the priority document.  Since the issue fee was received on January 12, 2022, if the priority information associated with this petition is not listed on the patent, petitioner may wish to perfect the claim for benefit to the foreign application by filing a request for a Certificate of Correction under 35 U.S.C. 255 and §1.323 (along with the required $160.00 fee and a copy of this decision).

This application is being referred to the Office of Data Management for processing into a patent.





Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  Any questions concerning the status of the application may be directed to the Office of Data Management at (571) 272-4200.



/LIANA S WALSH/Lead Paralegal Specialist, OPET